Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed April 10, 2019 has been entered.  Claims 16-35 are currently pending.

Claim Objections
Claim 35 is objected to because of the following informalities:  The sentence is incomplete with incorrect punctuation.  The Examiner suggests the following correction:
	“An ablation probe, comprising: an elongated shaft configured to be inserted into tissue; and an actuation knob coupled to a proximal end portion of the elongated shaft[[; and]].    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16, 17, 19, 20, 25-29, 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rabiner et al. (US 2003/0163147, hereinafter “Rabiner”).
	Regarding claim 16, Rabiner discloses an ablation probe (Fig 1; para [0044-0046]), comprising: an elongated shaft (40) configured to be inserted into tissue (para [0046]); an actuation knob (knob 106 of activation mechanism 100) coupled to the elongated shaft (para [0046, 0055]); a drive rod (74) disposed within the elongated shaft and coupled to the actuation knob; and a deployable shaft (72) coupled to the drive rod and configured to secure the elongated shaft to the tissue, the drive rod configured to move longitudinally within the elongated shaft in response to actuation of the actuation knob to move the deployable shaft between a retracted configuration (Figs 2, 3) wherein the deployable shaft is disposed within the elongated shaft and a deployed configuration (Figs 1, 4) wherein at least a portion of the deployable shaft is extended from the elongated shaft to engage the tissue and secure the elongated shaft to the tissue (para [0046, 0055-0056] – engages access device 20 to prevent movement of the elongated shaft and fully capable of engaging tissue as claimed).  
	Alternatively, the drive rod may be interpreted as stem (108), the deployable shaft may be interpreted as extension rod (74) and the barb may be interpreted as the anchor.
[AltContent: arrow][AltContent: textbox (Barb)][AltContent: textbox (Deployable shaft)][AltContent: arrow][AltContent: textbox (Drive rod)][AltContent: arrow]
    PNG
    media_image1.png
    267
    378
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    421
    media_image2.png
    Greyscale


	Regarding claim 19, wherein the deployable shaft includes a barb (curved distal end of 72) extending therefrom configured to engage the tissue upon movement of the deployable shaft to the deployed configuration to secure the elongated shaft to the tissue (fully capable of engaging tissue in the configuration of Figs 1, 4, and 6).  
	Regarding claim 20, wherein the barb (curved distal end of 72) is movable from a first configuration (Figs 2, 3) wherein the barb is flush with the deployable shaft (40) to a second configuration (Figs 1, 4, 6) wherein the barb extends radially outward from the deployable shaft to engage the tissue (para [0046, 0055-0056]).  
	Regarding claim 25, wherein the actuation knob (knob 106 of activation mechanism 100) is configured to move along a longitudinal axis defined by the elongated shaft (40) to move the deployable shaft between the retracted and deployed configurations (para [0056]; Figs 2, 4).  
	Regarding claim 26, wherein the actuation knob (knob 106 of activation mechanism 100) is configured to: move proximally along a longitudinal axis defined by the elongated shaft (40) to move the deployable shaft to the deployed configuration; and move distally along the longitudinal axis to move the deployable shaft to the retracted configuration (para [0056]; Figs 2, 4).  

	Regarding claim 27, Rabiner discloses an ablation probe (Fig 1; para [0044-0046]), comprising: an elongated shaft (40) configured to be inserted into tissue (para [0046]); an actuation knob (knob 106 of activation mechanism 100) coupled to the elongated shaft (para [0046, 0055]); and a deployable shaft (72) coupled to the actuation knob and including a barb (curved distal end of 72) extending therefrom configured to secure the elongated shaft to the tissue, the actuation knob configured to move the deployable shaft between a retracted configuration (Figs 2, 3) wherein the deployable shaft is disposed within the elongated shaft and 
	Regarding claim 28, further comprising a drive rod (74) having a proximal portion coupled to the actuation knob (106) and a distal portion coupled to the deployable shaft (72), the drive rod configured to move along a longitudinal axis defined by the elongated shaft upon actuation of the actuation knob to move the deployable shaft between the retracted and deployed configurations (para [0046, 0055-0056]).  
	Regarding claim 29, wherein the barb (curved distal end of 72) is movable from a first configuration (Figs 2, 3) wherein the barb is flush with the deployable shaft (40) to a second configuration (Figs 1, 4, 6) wherein the barb extends radially outward from the deployable shaft to engage the tissue (para [0046, 0055-0056]).  
	Regarding claim 34, wherein the actuation knob (106) is configured to move along a longitudinal axis defined by the elongated shaft to move the deployable shaft between the retracted and deployed configurations (para [0056]; Figs 2, 4).  
	Regarding claim 35, Rabiner discloses an ablation probe (Fig 1; para [0044-0046]), comprising: an elongated shaft (40) configured to be inserted into tissue; and an actuation knob (106) coupled to a proximal end portion of the elongated shaft (para [0046, 0055-0056]).    

Claim(s) 16, 24, 27, and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green et al. (US 5,620,458, hereinafter “Green”).
	Regarding claim 16, Green discloses an ablation probe (Figs 1-2; it is noted the recitation “ablation probe” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the 
	Regarding claim 27, Green discloses an ablation probe (Figs 1-2; it is noted the recitation “ablation probe” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Alternatively, the device of Green is fully capable of being used in a procedure for ablation), comprising: an elongated shaft (40, 60) configured to be inserted into tissue; an actuation knob (32) coupled to the elongated shaft (Fig 1; col 5, ll 42-47); and a deployable shaft (50 with arms 54, 56) coupled to the actuation knob and including a barb (55, 57) extending therefrom configured to secure the elongated shaft to the tissue (arms expand when advanced out of the elongated shaft and are fully capable of securing the elongated shaft to tissue), the actuation knob (32) configured to move the deployable shaft between a retracted configuration 
	Regarding claims 24 and 33, the actuation knob is configured to rotate about a longitudinal axis defined by the elongated shaft to move the deployable shaft between the retracted and deployed configurations (col 5, ln 57 – col 6, ln 9; col 6, ln 48- col 7, ln 21).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabiner (US 2003/0163147), as applied to claim 16 above.  Rabiner discloses the invention substantially as claimed, as shown above.  It is obvious the deployable shaft (72) is formed of a flexible material as it changes shape when advanced out of the elongated shaft (40) (Figs 2, 3; para [0050]).  However, Rabiner fails to disclose the deployable shaft is formed from a non-metallic material.  Rabiner teaches the introducer (10) made me made of a variety materials, including non-metallic materials, as long as it maintains the appropriate structural integrity and flexibility and is capable of being sterilized (para [0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rabiner such that the deployable shaft was formed from a flexible non-metallic material, as Rabiner discusses the use of such a material in the device, the material is able to sterilized, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 21 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabiner (US 2003/0163147), as applied to claims 16 and 29 above, in view of Voss (US 2004/0127913).  Rabiner discloses the invention substantially as claimed, as shown above.  However, Rabiner fails to disclose the barb is configured to move from the first configuration to the second configuration upon application of at least one of thermal energy or electrical energy to the deployable shaft. Voss discloses a similar device with deformable projections (22A, 22B) that are configured to move from a first retracted configuration (Figs 1A, 2A, 3A) to a second expanded configuration (Figs 1B, 2B, 3B) and teaches the projections may be spring biased to move from the first configuration to the second configuration (para [0037]) or the projections may be formed of a shape memory material such that they move from the first configuration to the second configuration when exposed to a temperature change (para [0038]). Therefore, it 

Claims 22 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabiner (US 2003/0163147), as applied to claims 16 and 27 above, in view of Gilson et al. (US 2008/0027481, hereinafter “Gilson”).  Rabiner discloses the invention substantially as claimed, as shown above.  However, Rabiner fails to disclose the barbs are detachable from the deployable shaft upon retraction of the elongated shaft from the tissue.  Gilson discloses a similar device having barbs (206) for anchoring into tissue (Figs 63d-g) and teaches the barbs or anchors (206) are biodegradable, and thus detach from the remainder of the device (205), to facilitate retrieval of the remainder of the device (205) and retraction out of the body (para [0334]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rabiner such that the barb was configured to detach from the deployable shaft upon retraction of the elongated shaft from the tissue to allow the deployable shaft to more easily be retracted and disengaged from the access device or tissue, as taught by Rabiner.
  
Claims 23 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabiner (US 2003/0163147), as applied to claims 16 and 27 above, in view of -----Tu et al. (US 6,231,570, hereinafter “Tu”).  Rabiner discloses the invention substantially as claimed, as shown above.  However, Rabiner fails to disclose a temperature sensor as claimed. Tu discloses a similar ablation probe and teaches a temperature sensor (32) is provided at the tip of the device .
 
Claims 24 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabiner (US 2003/0163147), as applied to claims 16 and 27 above, in view of Green (US 5,620,458)--.  Rabiner discloses the invention substantially as claimed, as shown above.  However, Rabiner fails to disclose the actuation knob is configured to rotate about a longitudinal axis defined by the elongated shaft to move the deployable shaft between the retracted and deployed configurations.  Rabiner recognizes the activation mechanism (100) may take a variety of forms including a slidable mechanism (para [0055-0056]), a push-button mechanism (para [0057]), and a ball catch retraction mechanism (para [0058]).  Green discloses a similar device comprising an elongated shaft (40, 60) configured to be inserted into tissue, an action knob (32) coupled to the elongated shaft (Fig 1; col 5, ll 42-47), a drive rod (36, 37) disposed within the elongated shaft and coupled to the actuation knob (32) (col 5, ln 57 – col 6, ln 9); and a deployable shaft (50 with arms 54, 56) coupled to the drive rod and configured to secure the elongated shaft to the tissue (arms expand when advanced out of the elongated shaft and are fully capable of securing the elongated shaft to tissue).  The drive rod is configured to move longitudinally within the elongated shaft in response to actuation of the actuation knob to move the deployable shaft between a retracted configuration (Fig 1) wherein the deployable shaft is disposed within the elongated shaft and a deployed configuration (Fig 1A) wherein at least a portion of the deployable shaft is extended from the elongated shaft to engage the tissue and secure the elongated shaft to the tissue (col 5, ln 57 – col 6, ln 9; col 6, ln 48- col 7, ln 21).  Thus, Green teaches the claimed mechanism of using a rotation knob to effect longitudinal .    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771